Citation Nr: 1237351	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-11 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from April 2001 to December 2005, including service in Iraq in support of Operation Iraqi Freedom from June to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2011, this matter was remanded by the Board for further development.  The Board is satisfied that the directives in this remand have been accomplished.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

In September 2012, the Veteran submitted additional evidence in support of his claim to the Board accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 44 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he not employable solely by reason of his claimed service-connected psychiatric disorder.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's major depressive disorder is manifested by anxiety, difficulty sleeping, difficulty concentrating, panic attacks, sleep disturbances, suicidal ideation and at least two suicide attempts, neglect of personal hygiene, and difficulty in adapting to stressful circumstances causing deficiencies in most of the areas including work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not greater, for the Veteran's service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated March 2008 and June 2009, prior to and after the issuance of the appealed April 2008 rating decision, that explained what information and evidence was needed to substantiate claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records, the reports of April 2008 and June 2009 VA examinations.  The Board notes that neither the Veteran nor his representative has indicated any symptomatology relevant to his increased rating claim or have alleged that the disability has increased in severity since the last examination.  Thus, the Board finds that remand for an additional VA examination is not required in this instance.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.



Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Major depressive disorder (MDD) (Diagnostic Code 9434) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent disability rating is warranted for major depressive disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's major depressive disorder.  See Mittleider at 182.  In this case, in addition to major depressive disorder, the Veteran has diagnoses of panic disorder without agoraphobia, adjustment disorder, anxiety disorder, obsessive compulsive disorder (OCD).  However, to the extent that there is any doubt as to attribution of symptomatology between service-connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Analysis

VA treatment records include an April 2007 mental health note which shows that the Veteran was logical and goal-directed.  He complained of difficulty sleeping, but denied suicidal ideations.  He was employed, but considered pursuing vocational rehabilitation.  He had difficulty dealing with his mom with whom he and his wife and child lived.  He also had problems with his brother.  He was diagnosed with adjustment disorder, depression, and anxiety.  A June 2007 note reflects a depressed mood, decreased interest and pleasure, decreased motivation, feelings of worthlessness, poor concentration and sleep, and suicidal ideations without plans or intent.  On mental status examination, he was alert, oriented, and cooperative with a depressed mood and affect.  There were no delusions, flight of ideas, or looseness of association.  He denied any auditory or visual hallucinations.  Memory and concentration were adequate.  He was diagnosed with major depression with anxiety and was assigned a GAF score of 50.  In September 2007, on mental status examination, the Veteran was appropriately dressed and well-groomed, cooperative, and friendly.  Speech was normal and affect and mood were appropriate with a full range of affect.  Speech was spontaneous and thoughts were logical and coherent.  Content was appropriate.  There were no suicidal or homicidal ideations.  Short- and long-term memory was adequate.  Insight and judgment were good.  He was diagnosed with major depressive disorder with anxiety and assigned a GAF score of 60.  However, a November 2007 mental health note states that the Veteran was not doing well. He reported increased worries and fears mostly related to his class work.  He complained of anxiety and was becoming more OCD.  On mental status examination, he was appropriately dressed and well-groomed.  He was also cooperative and friendly.  Speech was of normal rate and volume.  Affect and mood were anxious.  Speech was spontaneous and thoughts were logical and coherent.  No delusions or hallucinations were noted.  There were no suicidal or homicidal ideations.  He was alert and oriented.  Attention and concentration are adequate.  Short- and long-term memory was adequate.  Insight and judgment were good.  He was diagnosed with major depressive disorder and anxiety and was assigned a GAF score of 55.

In January 2008, the Veteran complained of increasing OCD and paranoia.  He wanted to get a gun, but was advised against getting one.  He began skipping classes at the end of the last semester, but stated that he earned As or Bs.  He stated that he and his wife were civil, but there was a coldness between them; he had difficulty empathizing with her.  On mental status examination, he was neatly dressed and groomed.  Mood and affect were appropriate.  Thought form, progression, and content were logical and coherent.  He denied homicidal and suicidal ideations.  He had no apparent hallucinations or delusions.  He was diagnosed with anxiety depressive disorder and OCD and assigned a GAF score of 55.

Private treatment records include a January 2008 note which notes a history of anxiety.

In his February 2008 increased rating claim, the Veteran asserted that he had severe panic attacks which affected his activities of daily living and studies.

The Veteran submitted a February 2008 letter from his professor which states that he missed 2 weeks of class during the first 4 weeks of the semester which the professor suspected was related to health and disability issues.

VA treatment records include a February 2008 mental health note which notes that the Veteran complained of sleep problems, nightmares, and increased anxiety.  On mental status examination, he appeared appropriately dressed with adequate grooming.  Mood and affect were anxious and angry.  Thought form, progression, and content were logical and coherent.  He denied any thoughts of harm to self or to others.  There were no apparent delusions or hallucinations at that time.  He was diagnosed with depression and anxiety and assigned a GAF score of 50.  Another February 2008 report notes that he was attending school full-time and his grades were As and Bs.  Energy was down.  Concentration was terrible except when he obsessed about things.  He did not do anything for fun and used to drink with friends.  On mental status examination he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  Speech was appropriately focused, clear, and coherent.  The Veteran was oriented to person, place, and time.  He had thoughts of pulling the steering wheel to the side, but denied any suicidal or homicidal ideations or impulsivity.  There was no evidence of hallucinations, delusions, or paranoia.  Concentration, judgment, and insight were appropriate.  He was diagnosed with depression, NOS (not otherwise specified), and OCD and was assigned a GAF score of 50.  On mental status examination in April 2008, he had a flat mood and affect.  Thought form, progression, and content were logical and coherent.  He denied homicidal and suicidal ideations and there were no apparent hallucinations or delusions.  He was diagnosed with depression and anxiety and assigned a GAF score of 50.

On VA mental disorders examination in April 2008, the Veteran presented with complaints of depression, suicidal thoughts, poor concentration, a lack of energy, difficulty making decisions, sleep disturbance, nightmares, nervousness, low self esteem, irritability, crying spells, panic, and an inability to relax.  He stated that at times his hands shook.  He was extremely moody when depressed.  At times, he became angry, aggressive, yelled, and started arguments.  He also had thoughts of suicide.  On examination, he reported that he thought about suicide every few days and was depressed almost every day.  However, he denied any desire or intent to kill himself.  He was reportedly anxious about crowds and sitting in a restaurant and eating.  He avoided going to places where he was unable to see the door and everyone else in the room.  He had sleep problems and nightmares.  He reportedly lost his temper over "stupid stuff" and became irritable in public places or in crowds.  He also felt "panicky" in public and worried about people seeing how he acted.  He also had concentration problems.

As regards employment, it was noted that the Veteran had not worked since his discharge from service.  He attended college in his third semester, but was late to class and missed classes and assignments.

The Veteran had been married since 2002 and reported significant problems with his wife and explained that his marriage was one of convenience.  Marriage counseling was unsuccessful.  He lived with his wife and 4-year old child.  He typically sat in his bedroom with his television and laptop.  He described himself as a poor father and denied having any hobbies, friends, or social activities with his wife.  He rarely did chores.

On examination, the Veteran was dressed casually and demonstrated appropriate grooming and hygiene.  He walked into the office in a slow and confused fashion and sat in a fidgety manner.  Speech was clear, but quiet with a low volume.  Affect was sad and nervous and his overall mood seemed depressed.  Orientation was appropriate, and thinking was spontaneous and logical, but slow and disorganized.  Thought content was notable for preoccupation with his problems and for suicidal ideation without intent.  Relationships with others seemed poor in quality with a low frequency of contact and a preference for being alone.  Self esteem was impaired.  Concentration was poor.  Judgment was affected by anger and depression.  He was aware of his problems and was in counseling.  In relating to the examiner, he was open and cooperative with poor eye contact.

The examiner noted that the Veteran was depressed manifested by sadness, feelings of worthlessness and guilt, suicidal ideation, insomnia, diminished pleasure, irritability, low energy level, concentration problems, tension, and nightmares.  Problems occurred on a daily basis.  Intensity was moderate to severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, thinking abilities, and range of activities.  His ability to function in an academic setting was impaired by his depression and its affect on his concentration, thinking speed, social comfort, communication skills, frustration tolerance, mood stability, reliability, and perseverance.  He was in need of increased treatment and his overall prognosis depended on his ability to access that treatment.  He was competent to manage his own affairs.  He was diagnosed with major depressive disorder, recurrent, severe, and was assigned a GAF score of 46 due to suicidal ideation, no friendships or social contacts, failing classes, and poor judgment.

In a May 2008 notice of disagreement, the Veteran stated that his condition had worsened to the point where he struggled severely at home, in school, and in relationships, especially with his family.  He was unable to work due to his depression.  He stated that he spent most of his day in bed with the covers pulled over his head and had special accommodations at school.

A May 2008 psychology note shows that the Veteran endorsed some depressive symptoms including a sporadic depressed mood, motivation problems, occasional sleep and appetite disturbance, and fatigue.  He admitted to past suicidal ideations, but denied recent suicidal ideations, plans, or intent.  He reported that his medication regimen was somewhat helpful.  He had been married for five years and described his relationship as having many "ups and downs."  His wife was pregnant with their second child and their relationship was strained since she could not take medication for her bipolar disorder.  They had a 4-year old daughter with whom the Veteran had a good relationship.

On mental status examination, the Veteran was alert and oriented.  He was groomed and dressed appropriately.  Thoughts were logical, linear, and goal-directed.  Speech had a slightly slower than normal rate and rhythm, but softer than normal volume.  There was no overt evidence of psychosis including hallucinations and delusions, although a few of his comments had a paranoid quality.  He denied manic symptoms.  The Veteran's mood was slightly depressed and his affect was congruent and showed slightly restricted range.  He stated that he wanted to feel less depressed and anxious.  He denied current homicidal or suicidal ideations, plans, or intent.  His insight, judgment, and impulse control appeared grossly intact and his eye contact was good.  He was diagnosed with depressive disorder, NOS; anxiety disorder, NOS; and rule out OCD vs. GAD (generalized anxiety disorder) and was assigned a GAF score of 50.  

Records dated in June 2008 show that on mental status examination, the Veteran was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  Thoughts were appropriately focused, clear, and coherent.  While there was no overt evidence of psychosis including hallucinations and delusions, a few of the Veteran's comments had a paranoid quality.  He was oriented times three with appropriate speech.  He denied homicidal ideations, but had thoughts of putting a gun to his head.  He had appropriate concentration, judgment, and insight.  He was diagnosed with depressive disorder, NOS; anxiety disorder, NOS; and OCD and was assigned a GAF score of 50.  On mental status examination in September 2008, he was alert and oriented.  He was groomed and dressed appropriately.  Thoughts were linear, and goal-directed.  Speech had a slower than normal rate and rhythm and a softer than normal volume.  There was no overt evidence of psychosis, including hallucinations or delusions, although a few of his comments had a paranoid quality.  However, he denied any manic symptoms.  Mood was depressed and affect was congruent with a slightly restricted range.  He denied any current homicidal or suicidal ideations, plans, or intent.  Insight and judgment were good, impulse control appeared grossly intact, and eye contact was good.  He was assigned a GAF score of 50.

A December 2008 primary care note shows that the Veteran had suicidal thoughts, but denied any plans or intent.  On mental status examination, he was alert and oriented.  A December 2008 mental health note shows that he had fleeting suicidal thoughts.  He denied any plan for suicide and stated that he was doing "okay," but had anxiety.  On mental status examination, he was appropriately dressed and groomed.  He was able to smile with a full range of emotions and thought form and content was logical and coherent.  A suicidal risk assessment notes that he had tried to kill himself in the past, but denied any suicidal hallucinations.  He pressed on the gas headed for a "T" in the road about 6 months ago but stopped himself.  He appeared to be at a chronic low risk as opposed to an imminent risk of committing suicide.  He denied any suicidal plans or thoughts.  There were no apparent delusions or hallucinations.   He was alert and oriented times three.  He was diagnosed with depressive disorder, NOS and OCD and was assigned a GAF score of 50.

VA psychology notes dated in February 2009 and April 2009 show that on mental status examination, the Veteran was alert and oriented.  He was groomed and dressed appropriately.  Thoughts were logical, linear, and goal-directed.  Speech had a slower than normal rate and rhythm and softer than normal volume.  There was no overt evidence of psychosis including hallucinations or delusions, although a few of his comments had a paranoid quality.  He denied any current manic symptoms.  Mood was depressed and his affect was congruent and showed slightly restricted range.  He denied any current homicidal ideations, plans, or intent, but had some suicidal ideations.  Insight, judgment, and impulse control appeared grossly intact and eye contact was good.  He was diagnosed with depressive disorder, NOS, and anxiety disorder and was assigned GAF scores of 50 and 55.  A May 2009 mental health report shows that he was depressed and had anxiety attacks.  He was alert and oriented times three.  He appeared sad, but was cooperative during the intake interview.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  He was oriented times three with appropriate speech.  He denied any of thoughts, feelings, and current impulsive behaviors.  There was no evidence of hallucinations, delusions, or paranoia, and he made few paranoid comments.  Judgment, insight, and concentration were appropriate.  He was diagnosed with panic disorder with agoraphobia; OCD; and depression, NOS and was assigned a GAF score of 55.

A July 2009 mental health note shows that the Veteran decided to take a part-time summer class for business management.  He had sleep problems and energy and motivation were low.  He felt more sad than happy and anxiety increased when he left the house causing him to shut down.  He had to be prodded to have fun.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent and thought content was appropriately focused, clear, and coherent.  He was alert times three with appropriate speech.  He had suicidal ideations, but no more than usual.  There was no evidence of delusions, hallucinations, or paranoia.  Judgment, insight, and cooperation were appropriate.  The Veteran was diagnosed with depression, NOS; adjustment disorder; OCD; and panic disorder and was assigned a GAF score of 55.

On VA mental disorders examination in July 2009, the Veteran presented with complaints of depression and worsening anxiety.  He stated that he moved to the country to get away from people and withdrew from class due to constant panic.  He stated that he only heard worries and obsessions in his head and could not hear what the teacher was saying.  He wanted to feel numb all the time and shut down, lie on the couch, and watch television.  He described concentration problems, memory loss, and sleep problems.  He stated that his mental disorder prevented him from completing school.  He described the relationship with family members as , but distant.

On mental status examination, the Veteran had no impairment of thought process or communication, delusions, or hallucinations.  There was some inappropriate behavior; he reported that he got violent and aggressive at times and visualized himself standing outside of his body treating his wife like "crap."  He denied any suicidal or homicidal plans or intent.  He was found able to maintain minimal personal hygiene and other basic activities of daily living (with the exception of not wanting to brush his teeth).  He only brushed his teeth every two months and showered every two days.  He was oriented to person, place, and time.  He had some memory loss and impairment that was moderate in degree.  He did have obsessive or ritualistic behavior that interfered with routine activities.  Rate and flow of speech was normal.  He had a depressed mood and anxiety and panic attacks which lasted two to five hours and occurred two or three times a week.  The Veteran stated that he was on auto pilot and was not really functioning.  Impulse control was impaired and he had a sleep impairment.  He was diagnosed with depressive disorder and was assigned a GAF of 55.  He was found capable of managing benefit payments in his best interest if assigned.

As regards the effects of the Veteran's mental disorder on occupational and social functioning, there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  His symptoms required continuous medication.

VA treatment records include September 2009 and November 2009 mental health notes which show that the Veteran reported depression and occasional suicidal ideations, but denied plans or intent.  He reported sleep problems, nightmares, and stated that he did nothing for fun.  He was casually dressed and the cooperative.  Mood and affect were congruent.  Thought content was appropriately focused, clear and coherent.  He was oriented times three with appropriate speech.  He had suicidal ideations, but denied plans or intent.  There was no evidence of delusions, paranoia, or hallucinations.  Judgment, insight and concentration were adequate.  He was diagnosed with panic disorder with agoraphobia; OCD; and adjustment disorder, NOS and was assigned a GAF score of 55.

In February 2010, the Veteran had a low mood due to self-talk with a lack of self-confidence and confused thinking.  He had problems sleeping and panic attacks.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  Thoughts were appropriately focused, clear and coherent, and oriented times three with appropriate speech.  He had thoughts of suicide without intent.  There was no evidence of hallucinations, delusions or paranoia.  Judgment, insight, and concentration were appropriate.  He was diagnosed with panic disorder with agoraphobia; OCD; depression, NOS and was assigned a GAF score of 55.

A May 2010 mental health note shows that the Veteran's wife called after he destroyed his laptop by punching a hole in it.  He was drinking and told her to leave him alone and let him die.  He declined hospitalization and had a depressed mood.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  Speech was normal and he was oriented times three.  He denied suicidal and homicidal ideations and reportedly got along fine with his wife.  He was diagnosed with panic disorder with agoraphobia; OCD; depression, NOS; and alcohol abuse and was assigned a GAF score of 55.

A July 2010 medical sick call report from a county jail shows that the Veteran was drinking heavily trying to keep up with his father-in-law and hit a wooden fence with his right hand out of anger.  He was placed on suicide watch.

A July 2010 report shows that the Veteran's wife reported that he had been arrested and was placed on a voluntary psychiatric ward.  A July 2010 emergency department report notes that he was out jail and had recently been arrested after trying to choke his wife after she tried to stop him from drinking; an incident which he did not recall.  He had suicidal thoughts without plan or intent after a suicide attempt while in jail.  He stated that he had ongoing suicidal ideations since 2004 and that he was always looking at his surroundings for a way to commit suicide, but denied any thoughts, plans, or intent.  He admitted to four suicide attempts in the past.  A July 2010 psychiatry admission note shows that he had alcohol-related mood swings, violent outbursts, occasional excessive drinking, and a history of dissociative type spells.  He indicated that he did not know who he was anymore and lacked a moral identity, not knowing what was right or wrong.  He complained of constant panic attacks and loved being alone.  He persistently avoided crowds and denied experiencing panic-like symptoms when thinking about or planning to go into a crowded area.  He was sad and felt disengaged.  On mental status examination, he was cooperative and reasonable.  His behavior was calm and subdued.  Speech was normal for rate and rhythm.  Mood was anxious and depressed.  Affect was appropriate, sad, and anxious.  Thought processes were normal, coherent, linear, logical, and goal-directed.  As regards thought content, he had obsessions, but denied suicidal or homicidal ideations.  He was oriented times three and insight and judgment were fair.  The Veteran was diagnosed with major depression, recurrent and alcohol abuse and was assigned a GAF score of 45.  Reports from the latter part of July 2010 reflect an improved mood prior to discharge from the hospital and a GAF score of 50.  In a July 2010 post-discharge hospital report, he was noted to be at a low risk for self-harm with a moderate risk of harm to others and was diagnosed with major depressive disorder, recurrent, moderate with a GAF score of 65.  He was told to continue his medications and was not suicidal or homicidal.  He stated that he had not had a suicide attempt since his release from jail.

Reports dated in August 2010 show that the Veteran choked his pregnant wife while intoxicated during a vacation and was arrested and charged with domestic violence and with spitting on a police officer.  He was placed on 2 years of supervised probation.  He attempted to commit suicide in jail and was placed on suicide watch.  On mental status examination, the Veteran was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent.  Speech was normal and he was oriented times three.  He had suicidal thoughts, but there was no evidence of hallucinations, delusions, or paranoia.  Concentration, judgment, and insight were appropriate.  The Veteran was diagnosed with panic disorder, with agoraphobia; OCD; alcohol abuse; and depression, NOS and assigned a GAF of 55.  Reports dated in September 2010 show that on mental status examination, he was appropriately dressed with good eye contact.  Mood and affect were angry.  Speech was spontaneous and his thoughts were irrational at times with lots of "all or nothing" mentality.  Content was generally appropriate.  No delusions or hallucinations were noted.  There were no suicidal or homicidal ideas.  He was awake, alert, and oriented.  Attention and concentration were adequate.  Short- and long-term memory was adequate.  Insight and judgment were good.  He was diagnosed with panic disorder with agoraphobia, OCD, depressive disorder and was assigned GAF scores of 48 and 55.

Records dated in September 2010 include a mental health note which shows that the Veteran complained of depression and denied suicidal or homicidal ideation.  He had sleep problems and was alert and oriented times three.  He was dressed casually and was cooperative during the intake interview.  Another report shows that on mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect was congruent, speech was normal, and he was oriented times three.  He still thought that everyone would be better off without him, but denied suicidal plans or intent.  There was no evidence of hallucinations, delusions, or paranoia.  Judgment, concentration, and insight were appropriate.  He was diagnosed with alcohol abuse, early full remission; panic disorder with agoraphobia; OCD; and depression, NOS and was assigned a GAF score of 55.  A September 2010 SAC note shows that on mental status examination, he was neat, clean, and dressed adequately.  He was depressed and anxious with a restricted affect.  Thought content was logical, coherent, and goal-directed.  He denied plans intent of self-harm and there was no evidence of hallucinations or delusions.  However, he voiced some fleeting visual hallucinations.  He was diagnosed with alcohol abuse, early full remission; panic disorder with agoraphobia; OCD; and depression, NOS and was assigned a GAF score of 48.  A late September 2010 report shows that on mental status examination, he was well-groomed and appropriately dressed.  However, he was angry.  Speech was short, spontaneous, low in volume, and irrational at times.  Content was generally appropriate and there was no evidence of suicidal or homicidal ideations.  Affect and mood were angry.  Content was generally appropriate, but no delusions or hallucinations were noted.  There were no suicidal or homicidal ideas.  Short-term and long-term memory loss was adequate.  Insight and judgment were good.  He was diagnosed with depressive disorder, NOS and was assigned a GAF of 55.

A November 2010 mental health report shows that the Veteran was employed at a recycling center.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent and thought processes demonstrated a full range of affect.  Speech was clear, coherent, and appropriately focused and he was oriented times three.  He denied suicidal and homicidal ideations and there was no evidence of hallucinations, delusions or paranoia.  He had appropriate concentration, judgment, and insight.  He felt that his marriage was over and admitted that he did not communicate well with his spouse.  He was diagnosed with alcohol abuse; panic disorder with agoraphobia; depression, NOS and OCD and was assigned a GAF 48.  A January 2011 mental health note shows that on mental status examination, the Veteran was clean, neat, and appropriately dressed with good eye contact.  Speech was appropriate and he was oriented times three.  Mood and affect were congruent.  He denied suicidal and homicidal ideations and there was no evidence of hallucinations, delusions, or paranoia.  Concentration, judgment, and insight were appropriate.  He was diagnosed with alcohol abuse; panic disorder with agoraphobia; and OCD and was assigned a GAF score of 52.  On mental status examination in June 2011, the Veteran was clean and neat with good eye contact.  Mood and affect were congruent, speech was appropriate, and he was oriented times three.  He had fleeting thoughts of suicide, but thought it would be selfish and denied plans or intent.  There was no evidence of hallucinations, delusions, or paranoia.  He was diagnosed with alcohol abuse, early full remission; panic disorder, with agoraphobia, OCD; depression, NOS and assigned a GAF score of 51.  In September 2011, he reported that he had been anxious and depressed a lot.  On mental status examination, he was clean and neat with good eye contact.  Mood and affect were congruent, speech was normal, and he was oriented times three.  He denied homicidal ideations and admitted that earlier that day he felt down, worthless, overwhelmed, and thought he would be better off dead, but denied suicidal plans or intent.  There was no evidence of hallucinations, delusions, or paranoia.  Judgment, insight, and concentration were appropriate.  He was diagnosed with PTSD, chronic; anxiety, NOS; alcohol abuse; panic with agoraphobia; OCD; and depression, NOS and was assigned a GAF score of 55.

A January 2012 letter from the Veteran's accounting professor states that he had a panic attack during one class.  There was also an incident at a learning center during which he got upset about the noise and did not handle the situation properly.  He missed 30 class sessions during the previous semester and 3 of 7 class periods already that semester.  A February 2012 letter from an assistant professor in the accounting department shows that he was unable to complete the courses he enrolled in and withdrew from 8 courses.  It was noted that his success in those courses seemed to depend on his ability to cope with situations in his personal life.  In another February 2012 letter from a second accounting professor, the professor noted that the Veteran's behavior in his class needed to change in order for him to have a more successful academic and professional record.  He had a consistent pattern of starting off strong and then falling off.  He began the semester as an active participant and then positive actions disappeared during the second half of the course.  He disappeared from class for several weeks without notice and failed to complete work and exams during that time period.  When he returned to class, he was withdrawn and did not participate as frequently or submit his work in a timely fashion.  The professor stated that his change in behavior seemed to relate to events that occurred outside of the classroom and that his actions could hurt his grade and possibly cost him a job in the work place.

VA treatment records include a January 2012 report which shows that the Veteran had increased panic symptoms and was overwhelmed with school.  He was placed on academic warning.  He also complained of problems sleeping and of nightmares.  He ranted about how he was abusive to his wife.  On mental status examination, he was clean, neat, and appropriately dressed with good eye contact.  Mood and affect were congruent, speech was normal, and he was oriented times three.  He denied homicidal ideations and acknowledged some suicidal ideations without plans or intent.  Judgment, insight, and concentration were appropriate.  He thought that he and his wife were getting along well.  He was diagnosed with major depression, recurrent, moderate; PTSD, chronic; anxiety, NOS; alcohol abuse, sustained full remission; panic disorder, with agoraphobia; and OCD and assigned a GAF score of 53.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of anxiety, difficulty sleeping, difficulty concentrating, panic attacks, sleep disturbances, suicidal ideation and at least two suicide attempts, neglect of personal hygiene, and difficulty in adapting to stressful circumstances.

In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly a rating of 70 percent is granted.

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Board notes that the Veteran was assigned a GAF score of 45 in July 2010, a GAF score of 46 on April 2008 VA examination, a GAF score of 48 in September 2010, and GAF scores of 50 in 2007, 2008, and 2009, which are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, the Veteran's reported symptoms during mental status examinations do not reflect those that would satisfy the criteria for a 100 percent rating.  In this regard, there was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that the actual, psychiatric symptoms shown-not merely an examiner's assessment of the severity of the disability, nor any assigned GAF(s)-provide the primary basis for the assigned rating.  38 C.F.R. § 4.126.  Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9400; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent rating.
Thus, for all the foregoing reasons, the Board finds that a 70 percent rating, but no higher, for major depressive disorder, is warranted.

Consideration has been given to assigning a staged rating; however, at no time during the pendency of this appeal has the Veteran's disability warranted a rating in excess of that discussed above.  Hart, supra.

The Board must still consider whether the Veteran is entitled to extra-schedular ratings under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the disability picture presented by the Veteran's major depressive disorder is appropriately contemplated by the rating schedule.  Indeed, higher ratings are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.


ORDER

Entitlement to a 70 percent rating for major depressive disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to a TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § .16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Board notes that the Veteran's claim for a TDIU was denied by a November 2006 rating decision.  However, in a May 2009 letter, the Veteran reported that he had been unable to work due to his psychiatric disorder.  Given the grant of an evaluation of 70 percent for the Veteran's major depressive disorder, and the Veteran's statements regarding his inability to work possibly due to his service-connected disability, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through January 2011.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since January 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

2.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner and the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  The examiner should provide the rationale for all opinions expressed.

3.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.

Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the November 2008 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


